IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LUIS A. MONTANEZ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-1487

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed August 19, 2014.

An appeal from the Circuit Court for Columbia County.
Julian E. Collins, Judge.

Luis A. Montanez, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General
Counsel, and Beverly Brewster, Assistant General Counsel, Department of
Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.